Per Curiam.
Suits caunot, generally, be maintained against a county, until the claim or demand has been, within the period prescribed by the statute (Code of 1876, § 832), presented to the Commissioners Court of the county, and disallowed in whole or in part. — Code of 1876, § 2903. A claim against the county, for damages sustained from the falling of a public bridge, is of the class which must be presented to the Court of County Commissioners for allowance, before it can be made the subject of suit.—Barbour County v. Horn, 41 Ala. 114. The Court of County Commissioners is prohibited from passing upon or allowing any claim against the county, unless it is itemized and stuorn to by the claimant, or some person in his behalf having personal knowledge of the facts.-r-Gode of 1876, § 827. The liability of the county to suit is statutory, and unless all the pre-requisites of the statute are observed, suits against it cannot be maintained. It would require the largest liberality and latitude of construction to deduce from the averments of the complaint the existence of a claim for which the county is chargeable. But, if that can -be done, there is a want of an averment that the claim was itemized and verified, as required, when presented to the Commissioners Court. If not so itemized and verified, they could not pass upon or allow it; and the disallowance of it may well be referred to its insufficiency in this respect.
Affirmed.